Citation Nr: 0112723	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1942 to September 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for the cause of the veteran's death.  In 
May 1999, the appellant submitted a notice of disagreement.  
In October 1999, the RO issued a statement of the case to the 
appellant and her accredited representative which addressed 
the issue of service connection for the cause of the 
veteran's death.  In December 1999, the appellant submitted a 
substantive appeal from the denial of service connection for 
the cause of the veteran's death.  In January 2001, the 
appellant was afforded a hearing before the undersigned 
Member of the Board sitting at the RO.  The appellant has 
been represented throughout this appeal by the American 
Legion.  

The issues of entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 and basic eligibility for Dependents' Educational 
Assistance under the provisions of 38 U.S.C.A. Chapter 35 are 
addressed in the REMAND portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death as his service-connected 
disabilities contributed substantially or materially in 
bringing about his demise.  The statutes governing the 
adjudication of claims for Department of Veterans Affairs 
(VA) benefits have recently been amended.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
appellant and her accredited representative of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate her 
claim.  The VA shall make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
appellant's claim for service connection for the cause of the 
veteran's death have not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a July 1998 written statement, the veteran reported that 
he was a patient at McGuffey's Nursing Home.  The veteran's 
December 1998 death certificate indicates that he succumbed 
at the Gadsden Regional Medical Center.  A March 1999 written 
statement from Debora Reiland, M.D., conveys that she had 
treated the veteran between November 1990 and his death.  At 
the January 2001 hearing before the undersigned Member of the 
Board, the appellant and her daughter testified that the 
veteran had been treated by Dr. Reiland and Allecare Home 
Health Services and at the Birmingham, Alabama, Department of 
Veterans Affairs (VA) Medical Center prior to his demise.  
Clinical documentation of the cited treatment has not been 
incorporated into the record.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the 
appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  

In October 1999, the RO denied dependency and indemnity 
compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318 and basic eligibility for Dependents' 
Educational Assistance under the provisions of 38 U.S.C.A. 
Chapter 35.  In February 2000, the local accredited 
representative submitted a notice of disagreement with the 
denial of both DIC benefits under the provisions of 38 
U.S.C.A. § 1318 and basic eligibility for Dependents' 
Educational Assistance under the provisions of 38 U.S.C.A. 
Chapter 35.  The local accredited representative has 
submitted a timely notice of disagreement with the denial of 
both DIC benefits under the provisions of 38 U.S.C.A. § 1318 
and basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  The RO has 
not issued a statement of the case or supplement statement of 
the case which addresses those issues.  The Court has 
directed that where an appellant has submitted a timely 
notice of disagreement with an adverse decision and the RO 
has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, this 
case is REMANDED for the following action: 

1.  Upon receipt of the appropriate 
releases, the RO should contact Debora 
Reiland, M.D., Allecare Home Health 
Services, McGuffey's Nursing Home, and 
Gadsden Regional Medical Center and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran, after 1996, 
including that provided at the 
Birmingham, Alabama, VA Medical Center, 
be forwarded for incorporation into the 
record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

4.  The RO should then readjudicate the 
appellant's entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

5.  The RO should also issue a statement 
of the case to the appellant and her 
accredited representative which addresses 
the issues of the appellant's DIC 
benefits under the provisions of 38 
U.S.C.A. § 1318 and basic eligibility for 
Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.  
The appellant should also be advised of 
the necessity of filing a timely 
substantive appeal.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the appellant's claims.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

